     Case 3:21-cv-00595-MCR-MAF Document 35 Filed 09/09/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


FRANK EDWIN PATE,

      Petitioner,
v.                                         CASE NO. 3:21cv595-MCR-MAF

M.V. JOSEPH, Warden,

      Respondent.
                                /

                                    ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge. ECF No. 33. The parties have been furnished a copy of

the Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). No objections have been timely filed.

I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.   The Report and Recommendation, ECF No. 33, is adopted and

incorporated by reference in this Order.

      2. Respondent’s motion to dismiss, ECF No. 18, is GRANTED, and the

§ 2241 petition for writ of habeas corpus, ECF No. 1, is DISMISSED for lack of

jurisdiction.
     Case 3:21-cv-00595-MCR-MAF Document 35 Filed 09/09/21 Page 2 of 2




      3. Respondent’s motion to stay, ECF No. 29, is DENIED as moot.

      4. Petitioner’s “Rule 65, Injunctive Relief” motion, ECF No. 17, is DENIED

without prejudice to raising such claims by filing a § 1983 complaint;

      5. Petitioner’s “Motion for Hearing,” ECF No. 23, is DENIED;

      6. Petitioner’s “Motion for Judicial Notice,” ECF No. 24, is DENIED;

      7. Petitioner’s “Motion for Summary Judgment per Rule 56,” ECF No. 25,

is DENIED.

      8. Petitioner’s request for “Judicially Noticed Facts,” ECF No. 23, and

“Motion for Judicially Noticeable Facts under Rule 201,” ECF No. 32, are

GRANTED insofar as the Court has considered the information as supplements to

the § 2241 petition.

      DONE AND ORDERED this 9th day of September 2021.




                                      s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
